[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                               No. 10-10085                  ELEVENTH CIRCUIT
                                                                 JUNE 22, 2010
                           Non-Argument Calendar
                                                                  JOHN LEY
                         ________________________
                                                                   CLERK

                    D. C. Docket No. 0:07-cr-60007-FAM-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

MICHAEL ANTHONY PHILLIPS,

                                                             Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (June 22, 2010)

Before MARCUS, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     Michael Phillips appeals pro se the denial of his motion to reduce his
sentence. 18 U.S.C. § 3582(c)(2). Phillips’s motion was based on Amendment

706 to the Guidelines. We affirm.

      The district court did not err by denying Phillips’s motion. Phillips is not

eligible for a reduction of sentence because he is a career offender. United States

v. Moore, 541 F.3d 1323, 1330 (11th Cir. 2008). Phillips challenges his

classification as a career offender, but in determining eligibility for a reduction of

sentence, “all original sentencing determinations remain unchanged.” United

States v. Bravo, 203 F.3d 778, 781 (11th Cir. 2000). Amendment 706 did not have

the effect of lowering Phillips’s sentencing range. Moore, 541 F.3d at 1327–28.

      The denial of Phillips’s motion for a reduced sentence is AFFIRMED.




                                           2